DETAILED ACTION
This communication is responsive to the RCE filed July 27, 2022. Applicant’s amendments and remarks have been carefully considered.
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, lines 8 and 10, the expression “… the second end the arc …” (two occurrences) is not clear. A comma should be included as follows “… the second end, the arc …”.
Claims 15-16 are also indefinite
Claims 7 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pisczak (US 2003/0122040).
Pisczak (Fig. 1, 3) shows system for cable 12 and operable as a line bypass system comprising a first support structure (at the first end) defining first and second channels, a second support structure (at the second end) defining third and fourth channels, a middle third support structure located between the first and second support structures, a first interface located between the first and third support structures and a second interface located between the second support structure and the third support structure (see the examiner’s annotated Fig. 1 of Pisczak).  Regarding the instant claimed guide wire, note that the structure of Pisczak includes cable 12, wherein it would have been obvious to one of ordinary skill in the art to use the structure of Pisczak with any other known wire/cable for performing similar expected securing/supporting function thereof. The structure of Pisczak is considered to include the combination of features defined in instant claim 7, wherein cable/wire 12 is considered to be corresponding and equivalent to the instant claimed guide wire having first and second wire portions each with first and second sections received in the line bypass system as claimed, and wherein the third support structure is neither contiguous with the support structure nor the second support structure because there are first and second interfaces interposed between the third support structure and the respective first and second support structures (see the examiner’s annotated Fig. 1 of Pisczak below).

    PNG
    media_image1.png
    327
    652
    media_image1.png
    Greyscale


Regarding instant claim 12, consider Fig. 3 of Pisczak, wherein the fifth channel is considered as being formed by combining the first and second channels of the first support structure together into a round channel receiving a shield wire, which is a part of wire 12.
Regarding instant claim 13, consider the bottom fin shown in Fig. 1 of Pisczak above, which is operable as claimed.
Claims 7-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesnel (US 6,135,398).
Quesnel discloses a system for cable 28 and operable as a line bypass system (see the examiner’s annotated Fig. 1 of Quesnel) comprising a first support structure defining first and second channels, a second support structure defining third and fourth channels, a third support structure between the first and second support structures, a first interface located between the first and third support structures and a second interface located between the second support structure and the third support structure.  Regarding the instant claimed guide wire, note that the structure of Quesnel includes cable 28, wherein it would have been obvious to one of ordinary skill in the art to use the structure of Quesnel with any other known wire/cable for performing similar expected function thereof, such as securing/supporting the wire/cable. The structure of Quesnel is considered to include the combination of features defined in instant claim 7, wherein the cable/wire in the structure of Quesnel is considered corresponding and equivalent to the instant claimed guide wire having first and second wire portions each with first and second sections received in the line bypass system as claimed, and wherein the third support structure is neither contiguous with the support structure nor the second support structure because there are first and second interfaces interposed between the third support structure and the respective first and second support structures (see the examiner’s annotated Fig. 1 of Quesnel below).


    PNG
    media_image2.png
    464
    825
    media_image2.png
    Greyscale

Regarding instant claim 8, consider the Examiner’s annotated Fig. 1 of Quesnel above, wherein the third and fourth channels are flaring out in different directions that are non-parallel as claimed. 
Regarding instant claims 9 and 10, wire/cable 28 in the structure of Quesnel is considered to include first and second wire portions with each including first and second sections, wherein the first and second sections of the first and second wire portions are readable as being contiguous to the respective ones of the first and second wire portions as claimed. 
Regarding instant claim 11, consider Fig. 1 of Quesnel above, wherein the first and second channels are on the first and second side of the first support structure as claimed.
Regarding instant claim 12, consider Fig. 1 of Quesnel above, wherein first support structure is considered to also include an inner part formed by flared parts 39, 41 forming a fifth channel therein for accommodating wire 28, wherein at least part of wire 28 is readable as a shield wire. 
Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schlein (US 3,397,857).
Schlein discloses a system that is readable as a line bypass system comprising attachment structure 14, suspension device 12, first guide device 20, two channels 30 - one of which forms a first channel as an arc having first and second locations at first and second elevations, and the other of which forms a channel that can accommodate a shield wire, wherein said other channel 30 includes inner walls defining a cross-sectional curve (see Fig. 2) such that a shield wire can be substantially surrounded 360 degrees by the inner sidewalls. The structure of Schlein is considered to include the combination of features of instant claim 14. 
Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quesnel (US 6,135,398).
Quesnel discloses a system that is readable as a line bypass system comprising attachment structure 88 operable for attaching to a suspension device, first guide device 10, two channels 32, 34 (one of which forms first channel as an arc (e.g., Fig. 2) having first and second locations at first and second elevations, and the other of which forms a second channel), wherein the two channels together form an enclosed channel with the inner sidewalls curved such that a shield wire can be substantially surrounded 360 degrees by the inner sidewalls. Regarding the instant claimed guide wire, note that the structure of Quesnel includes cable 28, wherein it would have been obvious to one of ordinary skill in the art to use the structure of Quesnel with any other known wire/cable for performing similar expected function thereof, such as securing/supporting the wire/cable. In the instant case, the first and second wire portions of a first guide wire and the shield wire are considered as being parts of the same cable assembly. The structure of Schlein is considered to include the combination of features of instant claim 14. 
Regarding instant claim 15, the structure of Quesnel includes first and second channels 32, 34 disposed along opposing sides of first guide device 10.
Regarding instant claim 16, consider the structure of Quesnel, wherein the flared end parts 30, 31 are readable as tapering parts of the first and second channels to engage a shield wire. 
Claims 17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over British reference (GB 107,636).
The GB reference discloses a system readable as a line bypass system (e.g. Fig. 5, which is considered to obviously include features similar to that shown in Figs. 1-3 or at least it would have been obvious to one of ordinary skill in the art to include features similar to those of Figs. 1-3 for performing similar expected functions and achieving similar expected advantages thereof). The line bypass system of the GB reference comprising support structure A including a mid-section, a first flange, a second flange, and first and second projections C extending from the first and second flanges (see the examiner’s annotated Fig. 5 of the GB reference provided below), wherein first and second openings are defined between the mid-section and first and second projections C and operable to receive first and second guide wires, respectively, and wherein the first and second guide wires extend away from the support structure in directions define by lines drawn from the mid-section to the first and second flanges, respectively, see for example the structure shown in Fig. 2 of the GB reference. Regarding the instant claimed first and second flange axes recited in instant claims 17 and 19, consider the annotated Fig. 5 of the GB reference, wherein the first flange axis as shown is readable as being not parallel to the second flange axis because the first and second flange axes are located on the same longitudinal line such that they are not “being an equal distance apart everywhere” as defined in TheFreeDictionary.com (https://www.thefreedictionary.com/parallel). The structure of the GB reference, as modified, is considered to include the combination of features of instant claims 17 and 19.


    PNG
    media_image3.png
    313
    782
    media_image3.png
    Greyscale

	
	Regarding instant claim 20, consider also Fig. 3 of the structure the GB reference, wherein support structure A has two parts that sandwich first and second guide devices B in the middle, wherein one of the two parts is considered to include the first and second flanges, and the other one of the two parts is considered to include third and fourth flanges, arranged as claimed.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over British reference (GB 107,636) in view of Austin (US 1,902,009).
The GB reference is applied above.
Austin discloses a line system comprising a support structure including first and second support portions 13, 14, wherein first support portion 14 includes attachment structure 11 that has a configuration operable for attachment to a suspension device such that the support structure is supported below the suspension device. 
In view of Austin, it would have been obvious to one of ordinary skill in the art to alternatively include an attachment structure on the first support portion of the structure of the GB reference, in a manner similar to that taught by Austin, to facilitate supporting the support structure of the GB reference at a desired elevation when needed. The structure of the GB reference, as modified, is considered to include the features of instant claim 18.
Claims 1-6 are allowable.
Applicant’s arguments have been considered, but are not persuasive in view of the grounds of rejection and the explanations set forth above, which also address the features of the amended claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617